               Case 3:18-cv-06810-JST Document 60 Filed 11/29/18 Page 1 of 4



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   AUGUST E. FLENTJE
     Special Counsel
 4
     WILLIAM C. PEACHEY
 5   Director
     EREZ REUVENI
 6   Assistant Director
 7   CHRISTINA P. GREER
     Trial Attorney
 8   Office of Immigration Litigation
     U.S. Department of Justice, Civil Division
 9   P.O. Box 868, Ben Franklin Station
10   Washington, DC 20044
     Tel: (202) 598-8770
11   Email: Christina.P.Greer@usdoj.gov
     PATRICK GLEN
12   Senior Litigation Counsel
13   JOSEPH DARROW
     FRANCESCA GENOVA
14   Trial Attorneys
15
16
17                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
19
                                               )
20    East Bay Sanctuary Covenant, et al.,     )
                                               )
21
                      Plaintiffs,              )
22                                             )
      v.                                       )     NOTICE OF FILING OF THE
23                                             )     ADMINISTRATIVE RECORD
24                                             )     Civil Action No. 3:18-cv-06810-JST
                                               )
25    Donald J. Trump, President of the United )
      States, et al.,                          )
26                                             )
27                    Defendants.              )
                                               )
28



     NOTICE OF FILING OF THE ADMINISTRATIVE RECORD
     East Bay Sanctuary v. Trump,
     Case No. 3:18-cv-06810-JST
               Case 3:18-cv-06810-JST Document 60 Filed 11/29/18 Page 2 of 4




 1           Defendants, by and through undersigned counsel, today served on Plaintiffs the
 2   administrative record for purposes of this lawsuit. That record, certified by relevant officials at
 3   the Departments of Homeland Security and Justice, contains all materials—to the best of the
 4   certifiers’ knowledge, information, and belief—considered by the Departments in promulgating
 5   the interim final rule titled “Aliens Subject to a Bar on Entry Under Certain Presidential
 6   Proclamations; Procedures for Protection Claims,” and issued November 9, 2018. See 83 Fed.
 7   Reg. 55934. Defendants have served the record via email, and are sending a copy separately via
 8   U.S. mail. Defendants today are also providing the court with a paper copy of the record.
 9           Defendants also respectfully note that they reserve the right to supplement the record if
10   they identify additional materials that were part of the record subsequent to this filing. The interim
11   final rule is premised on significant factual material contained in myriad documents held between
12   two agencies and their subcomponents. Complex coordination between these agencies is required
13   to produce a full and complete record, as recognized by this Court’s Local Rule providing the
14   Government 90 days following the summons to compile and certify a record in the normal course.
15   See Local Rule 16-5. The Departments have been working diligently to compile the administrative
16   record since before this Court’s scheduling order (ECF No. 50), but given the extremely truncated
17   time in which the Defendants have been required to produce a record, it remains possible that
18   supplementation may be warranted.
19   //
20   //
21
22
23
24
25
26
27
28



     NOTICE OF FILING OF THE ADMINISTRATIVE RECORD
     East Bay Sanctuary v. Trump,
     Case No. 3:18-cv-06810-JST
               Case 3:18-cv-06810-JST Document 60 Filed 11/29/18 Page 3 of 4



                                                     Respectfully submitted,
 1
 2                                                   JOSEPH H. HUNT
                                                     Assistant Attorney General
 3
                                                     SCOTT G. STEWART
 4
                                                     Deputy Assistant Attorney General
 5
                                                     AUGUST E. FLENTJE
 6                                                   Special Counsel
 7
                                                     WILLIAM C. PEACHEY
 8                                                   Director
 9                                                   EREZ REUVENI
10                                                   Assistant Director

11                                               By: /s/ Christina P. Greer
                                                    CHRISTINA P. GREER
12                                                  Trial Attorney
13                                                  Office of Immigration Litigation
                                                    U.S. Department of Justice, Civil Division
14                                                  450 5th Street NW
                                                    Washington, DC 20530
15                                                  Tel: (202) 598-8770
16                                                  Email: Christina.P.Greer@usdoj.gov

17                                                   EREZ REUVENI
                                                     Assistant Director
18
19                                                   PATRICK GLEN
                                                     Senior Litigation Counsel
20
                                                     JOSEPH DARROW
21
                                                     FRANCESCA GENOVA
22                                                   Trial Attorneys

23   Dated: November 29, 2018                        Attorneys for Defendants
24
25
26
27
28



     NOTICE OF FILING OF THE ADMINISTRATIVE RECORD
     East Bay Sanctuary v. Trump,
     Case No. 3:18-cv-06810-JST
               Case 3:18-cv-06810-JST Document 60 Filed 11/29/18 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on November 29, 2018, I electronically filed the foregoing document
 3   with the Clerk of the Court for the United States Court of for the Northern District of California
 4   by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will
 5   be accomplished by the CM/ECF system.
 6
                                        By: /s/ Christina P. Greer
 7
                                            CHRISTINA P. GREER
 8                                          Trial Attorney
                                            United States Department of Justice
 9                                          Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     NOTICE OF FILING OF THE ADMINISTRATIVE RECORD
     East Bay Sanctuary v. Trump,
     Case No. 3:18-cv-06810-JST
